Title: Franklin and John Adams to Arthur Lee, [27 November 1778]
From: Franklin, Benjamin,Adams, John
To: Lee, Arthur


Fryday Morng. [November 27, 1778]
Dr Franklin and Mr Adams present their Compliments to Mr Lee, and request that the Journey to Versailles may be postponed to Sunday at 8 O Clock in the Morning for several particular Reasons besides the bad Weather.—
 
Addressed: The Hon. Mr Lee / Chaillot
Endorsed: F. & Adams
Notation: Recu La Lettre une de mieur a pré [une demi-heure après] que Monsieur Leé a etté sorti de La méson par Le garson de Cuisinè Le 27 novanbre 1778
